Hooker, J.
In this cause we are of the opinion (1) that the attorney general only is authorized to represent respondent; (2) that the only other question in the cause is whether the letters required by the statute (Act No. 244, Pub. Acts 1907) were seasonably filed.
The application was made in time, and was accompanied by letters, which omitted to state that the signers were stock raisers or that he had practiced for five years. The defect was corrected by letters filed early in January, 1908, at the suggestion of the board. The proceedings being seasonably commenced by filing the application and letters, we think it competent for the board to issue a certificate upon an additional showing as to these facts after January 1st.
Writ granted.
Blair, C. J., and Grant, McAlvat, and Brooke, JJ., concurred.